UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-04471 ­­ Value Line Aggressive Income Trust (Exact name of registrant as specified in charter) 7 Times Square 21st Floor, New York, N.Y. 10036-6524 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: January 31, 2013 Date of reporting period: July 31, 2012 Item I. Reports to Stockholders. A copy of the Semi -Annual Report to Stockholders for the period ended 7/31/12 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 7 Times Square 21st Floor New York, NY 10036-6524 S E M I – A N N U A L R E P O R T J u l y 3 1 ,2 0 1 2 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP Value Line Aggressive Income Trust REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Trust (obtainable from the Distributor). #00088206 Value Line Aggressive Income Trust To Our Value Line Aggressive To Our Shareholders (unaudited): Enclosed is your semi-annual report for the period ended July 31, 2012. I encourage you to carefully review this report, which includes economic observations, your Trust’s performance data and highlights, schedule of investments, and financial statements. For the six months ended July 31, 2012, the total return of the Value Line Aggressive Income Trust was 4.20%, versus the 6.09% of the Barclays Capital Corporate High Yield Index(1), the benchmark for the Trust. For the recent six-month period ending July 31, 2012, high yield securities registered strong gains. A combination of a healthy equity market and historically low rates among investment grade fixed income issues, drew investors to seek the higher yields of lower rated bonds. In addition, the low default rates of high yield issuers plus a slow, but stable economy added to the attractiveness of high yield bonds. Supporting this environment was the accommodative interest rate policy of the Federal Reserve Board, which announced that it would keep interest rates low into 2014. The Trust did generate solid gains for the period, although lagging its benchmark. The Trust emphasizes higher quality credits, B to BB+, and is underweight the lowest rated issues (CCC). We continue to focus our investments in the more liquid and stronger credits available in the high-yield sector. Since the lower-rated credits outperformed during the period, the Trust underperformed. Additionally, positions held in the energy and commodities sectors hurt the Trust’s performance and the Trust has since moved to an underweight position in commodities and reduced its position in the energy sector. A subpar U.S. economy, slowing global growth and continuing pressure from the European debt crisis, prompts us to maintain our higher quality portfolio. Maximizing income remains the primary investment objective of the Trust. We thank you for your continued investment with the Value Line Funds and remind you to visit www.vlfunds.com to see more about your Trust and the other Value Line Funds. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Jeff Geffen Jeff Geffen, Portfolio Manager The Barclays Capital U.S. Corporate High Yield Index is representative of the broad based fixed-income market. It includes non-investment grade corporate bonds. The returns for the Index do not reflect charges, expenses, or taxes, and it is not possible to directly invest in this unmanaged Index. Past performance does not guarantee future results. Investment return and principal value of an investment can fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost; and that current performance may be lower or higher than the performance data quoted. Investors should carefully consider the investment objectives, risks, charges and expense of a fund. This and other important information about a fund is contained in the fund’s prospectus. A copy of our fund’s prospectus can be obtained by going to our website at www.vlfunds.com or calling 800.243.2729. 2 Value Line Aggressive Income Trust Income Trust Shareholders Economic Highlights (unaudited) The first half of 2012 saw a robust U.S. stock market, with the S&P 500 returning 9.49% through June 30, 2012. The Index showed additional strength in July, pushing year-to-date returns to 11.01%. The strength of the market was evident despite some strong headwinds, including a weakening outlook for global economic growth. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Italy, and Spain. Tough austerity measures have been implemented but it is still unclear as to the timetable for the resolution of the debt crisis most severely affecting southern Europe. At home, GDP grew 2.0% for the first quarter of the year, slowing to 1.5% for the second quarter. The second quarter slowdown was not surprising given that consumer spending has been weak, the government has been cutting spending, and hiring has been tepid. A sluggish labor market remains the primary stumbling block for the U.S. economy. Employment growth averaged 75,000 per month in the second quarter, down from a monthly average of 226,000 in the first quarter. The higher jobs number of the first quarter did allow for a modest improvement in the overall unemployment rate, dropping from 8.5% at year-end 2011 to 8.3% on July 31, 2012. Consumer confidence unexpectedly rose in July after declining much of the year. Consumers expressed greater optimism about short-term business and employment prospects. Consumer spending got off to a firm start in the third quarter, rising by the most in five months. It is critical that consumers continue to spend as they account for 70% of economic activity. The housing market has been a bit of a bright spot for the consumer, albeit in selective areas of the country. Home prices nationwide on a year-over-year basis in July 2012 compared to July 2011 had the biggest year-over-year increase since August 2006. While homebuilding is unlikely to take off until the unemployment rate recedes, a reduction in the supply of homes may pave the way for some continued firming of housing prices. U.S. Treasury bond prices also defied those investors expecting a weakened performance after the U.S. government’s loss of it AAA rating last year from the Standard and Poor’s rating agency. The other major rating agencies, Moody’s and Fitch, maintained their AAA ratings for U.S. government debt. Many investors were drawn to the relative safety of U.S. Treasury bonds amidst the uncertainty of world economic events. While the 10-year U.S. Treasury bond hovered around a 2% yield in the first quarter, it had touched a 1.5% yield by June. 3 Value Line Aggressive Income Trust TRUST EXPENSES (unaudited): Example As a shareholder of the Trust, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Trust expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Trust and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (February 1, 2012 through July 31, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Trust’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Trust’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Trust and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 2/1/12 Ending account value 7/31/12 Expenses paid during period 2/1/12 thru 7/31/12* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Trust’s annualized expense ratio of 1.27% multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 4 Value Line Aggressive Income Trust Portfolio Highlights at July 31, 2012 (unaudited) Ten Largest Holdings Issue Principal Amount Value Percentage of Net Assets Briggs & Stratton Corp., Guaranteed Notes, 6.88%, 12/15/20 $ $ 1.7% Ball Corp., Guaranteed Notes, 5.00%, 3/15/22 1.7% Ally Financial, Inc., Guaranteed Notes, 8.00%, 3/15/20 1.5% Constellation Brands, Inc., Guaranteed Notes, 6.00%, 5/1/22 1.4% Peabody Energy Corp., Guaranteed Notes, 7.38%, 11/1/16 1.4% Hertz Corp. (The), Guaranteed Notes, 7.38%, 1/15/21 1.4% Plains Exploration & Production Co., Guaranteed Notes, 6.63%, 5/1/21 1.4% Terex Corp., Senior Subordinated Notes, 8.00%, 11/15/17 1.3% Bausch & Lomb, Inc., Senior Unsecured Notes, 9.88%, 11/1/15 1.3% Cie Generale de Geophysique-Veritas, Guaranteed Notes, 7.75%, 5/15/17 1.3% Asset Allocation – Percentage of Total Net Assets Sector Weightings – Percentage of Total Investment Securities* * Sector weightings exclude short-term investments and collateral for securities on loan. 5 Value Line Aggressive Income Trust Schedule of Investments (unaudited) July 31, 2012 Principal Amount Value CORPORATE BONDS & NOTES (90.7%) BASIC MATERIALS (2.6%) $ AK Steel Corp., Guaranteed Notes, 7.63%, 5/15/20 (1) $ FMG Resources Pty Ltd., Guaranteed Notes, 7.00%, 11/1/15 (1) (2) United States Steel Corp., Senior Unsecured Notes, 6.05%, 6/1/17 (1) COMMUNICATIONS (12.2%) 250,000 Cablevision Systems Corp., Senior Unsecured Notes, 7.75%, 4/15/18 CenturyLink, Inc., Series T, Senior Unsecured Notes, 5.80%, 3/15/22 Cincinnati Bell, Inc., Guaranteed Notes, 8.38%, 10/15/20 Crown Castle International Corp., Senior Unsecured Notes, 9.00%, 1/15/15 DISH DBS Corp., Guaranteed Notes, 7.13%, 2/1/16 DISH DBS Corp., Guaranteed Notes, 6.75%, 6/1/21 Frontier Communications Corp., Senior Unsecured Notes, 8.50%, 4/15/20 (1) Intelsat Jackson Holdings SA, Guaranteed Notes, 7.50%, 4/1/21 MetroPCS Wireless, Inc., Guaranteed Notes, 6.63%, 11/15/20 Nielsen Finance LLC / Nielsen Finance Co., Guaranteed Notes, 7.75%, 10/15/18 NII Capital Corp., Guaranteed Notes, 7.63%, 4/1/21 Sprint Capital Corp., Guaranteed Notes, 8.75%, 3/15/32 Principal Amount Value $ Virgin Media Finance PLC, Guaranteed Notes, 5.25%, 2/15/22 (1) $ Wind Acquisition Finance SA, Secured Notes, 11.75%, 7/15/17 (2) Windstream Corp., Guaranteed Notes, 7.50%, 6/1/22 CONSUMER, CYCLICAL (16.3%) American Axle & Manufacturing, Inc., Guaranteed Notes, 7.88%, 3/1/17 (1) Boyd Gaming Corp., Senior Subordinated Notes, 6.75%, 4/15/14 Chrysler Group LLC / CG Co-Issuer, Inc., Secured Notes, 8.00%, 6/15/19 (1) Cooper Tire & Rubber Co., Senior Unsecured Notes, 7.63%, 3/15/27 Dana Holding Corp., Senior Unsecured Notes, 6.50%, 2/15/19 Ford Motor Co., Senior Unsecured Notes, 7.45%, 7/16/31 Goodyear Tire & Rubber Co. (The), Guaranteed Notes, 8.25%, 8/15/20 (1) Gymboree Corp., Guaranteed Notes, 9.13%, 12/1/18 (1) Hanesbrands, Inc., Guaranteed Notes, 6.38%, 12/15/20 Lear Corp., Guaranteed Notes, 7.88%, 3/15/18 Lennar Corp., Series B, Guaranteed Notes, 6.50%, 4/15/16 Macy’s Retail Holdings, Inc., Guaranteed Notes, 8.13%, 8/15/35 McJunkin Red Man Corp., Senior Secured Notes, 9.50%, 12/15/16 See Notes to Financial Statements. 6 Value Line Aggressive Income Trust July 31, 2012 Principal Amount Value $ Meritor, Inc., Guaranteed Notes, 8.13%, 9/15/15 (1) $ MGM Resorts International, Guaranteed Notes, 7.75%, 3/15/22 (1) Navistar International Corp., Guaranteed Notes, 8.25%, 11/1/21 (1) PEP Boys-Manny, Moe & Jack (The), Guaranteed Notes, 7.50%, 12/15/14 Rite Aid Corp., Senior Secured Notes, 9.75%, 6/12/16 Royal Caribbean Cruises Ltd., Senior Unsecured Notes, 7.50%, 10/15/27 Scientific Games Corp., Guaranteed Notes, 8.13%, 9/15/18 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp., 7.75%, 8/15/20 CONSUMER, NON-CYCLICAL (19.6%) Alere, Inc., Guaranteed Notes, 9.00%, 5/15/16 American Greetings Corp., Guaranteed Notes, 7.38%, 12/1/21 Avis Budget Car Rental LLC / Avis Budget Finance, Inc., Guaranteed Notes, 8.25%, 1/15/19 Bausch & Lomb, Inc., Senior Unsecured Notes, 9.88%, 11/1/15 Chiquita Brands International, Inc., Senior Unsecured Notes, 7.50%, 11/1/14 CHS / Community Health Systems, Inc., Guaranteed Notes, 7.13%, 7/15/20 Constellation Brands, Inc., Guaranteed Notes, 6.00%, 5/1/22 Principal Amount Value $ CoreLogic, Inc., Guaranteed Notes, 7.25%, 6/1/21 $ DaVita, Inc., Guaranteed Notes, 6.63%, 11/1/20 Dean Foods Co., Guaranteed Notes, 7.00%, 6/1/16 (1) Del Monte Corp., Guaranteed Notes, 7.63%, 2/15/19 Deluxe Corp., Guaranteed Notes, 7.00%, 3/15/19 Fresenius Medical Care US Finance II, Inc., Guaranteed Notes, 5.88%, 1/31/22 (2) Harland Clarke Holdings Corp., Guaranteed Notes, 9.50%, 5/15/15 HCA, Inc., Senior Unsecured Notes, 6.50%, 2/15/16 Hertz Corp. (The), Guaranteed Notes, 7.38%, 1/15/21 Jarden Corp., Guaranteed Notes, 6.13%, 11/15/22 Kinetic Concepts, Inc. / KCI USA, Inc., Guaranteed Notes, 10.50%, 11/1/18 (2) R.R. Donnelley & Sons Co., Senior Unsecured Notes, 7.25%, 5/15/18 (1) Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC, Guaranteed Notes, 8.50%, 5/15/18 ServiceMaster Co., Guaranteed Notes, 8.00%, 2/15/20 Spectrum Brands, Inc., Guaranteed Notes, 6.75%, 3/15/20 (2) United Rentals North America, Inc., Guaranteed Notes, 8.38%, 9/15/20 (1) UR Merger Sub Corp., Guaranteed Notes, 7.63%, 4/15/22 (2) Valeant Pharmaceuticals International, Guaranteed Notes, 6.75%, 8/15/21 (1) (2) See Notes to Financial Statements. 7 Value Line Aggressive Income Trust Schedule of Investments (unaudited) Principal Amount Value $ Vanguard Health Holding Co. II LLC / Vanguard Holding Co. II, Inc., Guaranteed Notes, 7.75%, 2/1/19 $ Warner Chilcott Co. LLC / Warner Chilcott Finance LLC, Guaranteed Notes, 7.75%, 9/15/18 ENERGY (14.2%) Atlas Pipeline Partners L.P., Guaranteed Notes, 8.75%, 6/15/18 Bill Barrett Corp., Guaranteed Notes, 7.63%, 10/1/19 Cie Generale de Geophysique- Veritas, Guaranteed Notes, 7.75%, 5/15/17 CONSOL Energy, Inc., Guaranteed Notes, 8.25%, 4/1/20 Energy Transfer Equity L.P., Senior Secured Notes, 7.50%, 10/15/20 Energy XXI Gulf Coast, Inc., Guaranteed Notes, 7.75%, 6/15/19 Forest Oil Corp., Guaranteed Notes, 7.25%, 6/15/19 (1) Frontier Oil Corp., Guaranteed Notes, 8.50%, 9/15/16 Linn Energy LLC / Linn Energy Finance Corp., Guaranteed Notes, 7.75%, 2/1/21 McMoRan Exploration Co., Guaranteed Notes, 11.88%, 11/15/14 Peabody Energy Corp., Guaranteed Notes, 7.38%, 11/1/16 Plains Exploration & Production Co., Guaranteed Notes, 6.63%, 5/1/21 Samson Investment Co., Senior Unsecured Notes, 9.75%, 2/15/20 (2) Principal Amount Value $ SandRidge Energy, Inc., Guaranteed Notes, 8.00%, 6/1/18 (2) $ SM Energy Co., Senior Unsecured Notes, 6.63%, 2/15/19 Targa Resources Partners L.P. / Targa Resources Partners Finance Corp., Guaranteed Notes, 6.38%, 8/1/22 (2) FINANCIAL (5.5%) Aircastle Ltd., Senior Unsecured Notes, 7.63%, 4/15/20 Ally Financial, Inc., Guaranteed Notes, 8.00%, 3/15/20 Citigroup Capital III, Guaranteed Notes, 7.63%, 12/1/36 Icahn Enterprises L.P. / Icahn Enterprises Finance Corp., Guaranteed Notes, 8.00%, 1/15/18 International Lease Finance Corp., Senior Unsecured Notes, 8.25%, 12/15/20 (1) LBG Capital No.1 PLC, Guaranteed Notes, 7.88%, 11/1/20 (2) SLM Corp., Senior Unsecured Notes, 5.63%, 8/1/33 INDUSTRIAL (12.4%) Alliant Techsystems, Inc., Guaranteed Notes, 6.88%, 9/15/20 (1) Ball Corp., Guaranteed Notes, 5.00%, 3/15/22 Bombardier, Inc., Senior Unsecured Notes, 5.75%, 3/15/22 (2) Briggs & Stratton Corp., Guaranteed Notes, 6.88%, 12/15/20 Covanta Holding Corp., Senior Unsecured Notes, 7.25%, 12/1/20 See Notes to Financial Statements. 8 Value Line Aggressive Income Trust July 31, 2012 Principal Amount Value $ Crown Americas LLC / Crown Americas Capital Corp. III, Guaranteed Notes, 6.25%, 2/1/21 $ General Cable Corp., Guaranteed Notes, 7.13%, 4/1/17 Masco Corp., Senior Unsecured Notes, 7.13%, 3/15/20 Navios Maritime Holdings, Inc. / Navios Maritime Finance US, Inc., Senior Secured Notes, 8.88%, 11/1/17 Terex Corp., Senior Subordinated Notes, 8.00%, 11/15/17 (1) TransDigm, Inc., Guaranteed Notes, 7.75%, 12/15/18 USG Corp., Senior Unsecured Notes, 6.30%, 11/15/16 TECHNOLOGY (3.3%) Advanced Micro Devices, Inc., Senior Unsecured Notes, 8.13%, 12/15/17 Broadridge Financial Solutions, Inc., Senior Unsecured Notes, 6.13%, 6/1/17 First Data Corp., Guaranteed Notes, 9.88%, 9/24/15 (1) Seagate Technology HDD Holdings, Guaranteed Notes, 6.80%, 10/1/16 UTILITIES (4.6%) AES Corp. (The), Senior Unsecured Notes, 8.00%, 10/15/17 Calpine Corp., Senior Secured Notes, 7.88%, 1/15/23 (2) GenOn Energy, Inc., Senior Unsecured Notes, 7.63%, 6/15/14 NRG Energy, Inc., Guaranteed Notes, 8.50%, 6/15/19 (1) Principal Amount Value TOTAL CORPORATE BONDS & NOTES (Cost $27,367,682) (90.7%) $ CONVERTIBLE CORPORATE BONDS & NOTES (1.7%) COMMUNICATIONS (1.1%) $ Anixter International, Inc., Senior Unsecured Notes, 1.00%, 2/15/13 Leap Wireless International, Inc., Senior Unsecured Notes, 4.50%, 7/15/14 CONSUMER, CYCLICAL (0.3%) Group 1 Automotive, Inc., Senior Unsecured Notes, 2.25%, 6/15/36 (3) CONSUMER, NON-CYCLICAL (0.3%) Omnicare, Inc., Guaranteed Notes, 3.25%, 12/15/35 TOTAL CONVERTIBLE CORPORATE BONDS & NOTES (Cost $517,681) (1.7%) Shares Value CONVERTIBLE PREFERRED STOCKS (1.1%) ENERGY (0.1%) Apache Corp., Convertible Fixed, Series D, 6.00% (1) FINANCIAL (1.0%) Hartford Financial Services Group, Inc. (The), Series F, 7.25% (1) Wintrust Financial Corp., 7.50% Bank of America Corp., Series L, 7.25% (1) TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $373,586) (1.1%) See Notes to Financial Statements. 9 Value Line Aggressive Income Trust Schedule of Investments (unaudited) Shares Value COMMON STOCKS (0.6%) FINANCIALS (0.3%) Hospitality Properties Trust REIT $ UTILITIES (0.3%) FirstEnergy Corp. TOTAL COMMON STOCKS (Cost $141,751) (0.6%) Principal Amount Value SHORT-TERM INVESTMENTS (4.1%) REPURCHASE AGREEMENTS (4.1%) $ With Morgan Stanley, 0.15%, dated 07/31/12, due 08/01/12, delivery value $1,300,005 (collateralized by $1,150,000 U.S. Treasury Notes 3.1250% due 05/15/21, with a value of TOTAL SHORT-TERM INVESTMENTS (Cost $1,300,000) (4.1%) Shares Value COLLATERAL FOR SECURITIES ON LOAN (20.4%) Value Line Funds Collateral Account TOTAL COLLATERAL FOR SECURITIES ON LOAN (Cost $6,415,067) (20.4%) Value TOTAL INVESTMENT SECURITIES (118.6%) (Cost $36,115,767) $ EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS (-18.6%) ) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($31,493,012 ÷ 6,325,450 shares outstanding) $ A portion or all of the security was held on loan. As of July 31, 2012, the market value of the securities on loan was $6,301,974. Pursuant to Rule 144A under the Securities Act of 1933, this security can only be sold to qualified institutional investors. Step Bond - The rate shown is as of July 31, 2012 and will reset at a future date. REIT Real Estate Investment Trust. 10 Value Line Aggressive Income Trust Statement of Assets and Liabilities at July 31, 2012 (unaudited) Assets: Investment securities, at value (Cost - $34,815,767) (securities on loan, at value, $6,301,974) $ Repurchase agreement (Cost - $1,300,000) Cash Interest and dividends receivable Receivable for securities sold Prepaid expenses Receivable for securities lending income Receivable for trust shares sold Other 47 Total Assets Liabilities: Payable upon return of collateral for securities on loan Dividends payable to shareholders Payable for trust shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Other Total Liabilities Net Assets $ Net assets consist of: Shares of beneficial interest, at $0.01 par value (authorized unlimited, outstanding 6,325,450 shares) $ Additional paid-in capital Distributions in excess of net investment income ) Accumulated net realized loss on investments ) Net unrealized appreciation of investments Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($31,493,012 ÷ 6,325,450 shares outstanding) $ Statement of Operations for the Six Months Ended July 31, 2012 (unaudited) Investment Income: Interest $ Dividends Securities lending income Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Printing and postage Transfer agent fees Registration and filing fees Custodian fees Trustees’ fees and expenses Insurance Other Total Expenses Before Fees Waived and Custody Credits Less: Advisory Fees Waived ) Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) ) Net Realized Gain and Change in Net Unrealized Appreciation/ (Depreciation) on Investments Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 11 Value Line Aggressive Income Trust Statement of Changes in Net Assets for the Six Months Ended July 31, 2012 (unaudited) and for the Year Ended January 31, 2012 Six Months Ended July 31, 2012 (unaudited) Year Ended January 31, 2012 Operations: Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation/(depreciation) ) ) Net increase in net assets from operations Distributions to Shareholders: Net investment income ) ) Trust Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed* ) ) Net decrease in net assets from Trust share transactions ) ) Total Decrease in Net Assets ) ) Net Assets: Beginning of period End of period $ $ Distributions in excess of net investment income, at end of period: $ ) $ ) * Net of redemption fees (see Note 1K and Note 2). See Notes to Financial Statements. 12 Value Line Aggressive Income Trust Notes to Financial Statements (unaudited) 1. Significant Accounting Policies Value Line Aggressive Income Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The primary investment objective of the Trust is to maximize current income through investment in a diversified portfolio of high-yield fixed-income securities. As a secondary investment objective, the Trust will seek capital appreciation, but only when consistent with its primary objective. Lower rated or unrated (i.e., high-yield) securities are more likely to react to developments affecting market risk (general market liquidity) and credit risk (issuers’ inability to meet principal and interest payments on their obligations) than are more highly rated securities, which react primarily to movements in the general level of interest rates. The ability of issuers of debt securities held by the Trust to meet their obligations may be affected by economic developments in a specific industry. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Trust in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: The Trustees have determined that the value of bonds and other fixed income corporate securities be calculated on the valuation date by reference to valuations obtained from an independent pricing service that determines valuations for normal institutional-size trading units of debt securities, without exclusive reliance upon quoted prices. This service takes into account appropriate factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data in determining valuations. Securities, other than bonds and other fixed income securities, not priced in this manner are valued at the midpoint between the latest available and representative bid and asked prices or, when stock valuations are used, at the latest quoted sale price as of the regular close of business of the New York Stock Exchange on the valuation date. Other assets and securities for which market valuations are not readily available are valued at their fair value as the Trustees may determine. In addition, the Trust may use the fair value of a security when the closing price on the primary exchange where the security is traded no longer reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. Short term instruments with maturities of 60 days or less, at the date of purchase, are valued at amortized cost which approximates market value. (B) Fair Value Measurements: The Trust follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: • Level 1– Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Trust has the ability to access at the measurement date; • Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; • Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 13 Value Line Aggressive Income Trust July 31, 2012 The following table summarizes the inputs used to value the Trust’s investments in securities as of July 31, 2012: Investments in
